—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered April 1, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 15 years, unanimously affirmed.
Defendant’s contention that the court impermissibly vacated his plea of guilty is not preserved as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. If we were to review, we would find that the plea was properly vacated where, in response to the court’s inquiry concerning statements in the probation report, defendant confirmed that he had stated that he was innocent, and he pleaded guilty because he feared a longer prison term if he did not, and that he wanted to "study” his case further. We have reviewed defendant’s other arguments, including that his sentence was excessive, and find them to be without merit. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Tom, JJ.